Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application papers filed on February 23, 2021.
Claims 1-20 are pending in the application with claims 1, 8, and 18 being independent claims.
Continuation Application 
This Application is a continuation of U.S. patent application Ser. No. 14/885,969 with US Patent Number 10,929,272, filed October 16, 2015.
Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submissions of the Information Disclosure Statements are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,929,272 (hereafter ‘272.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of ‘272 anticipate the claims of the instant application.
The following side-by-side comparison between the representative claim 1 of ‘272 and the representative claim 1 of the instant application with the differences boldfaced for the Applicant’s convenience.
Claims of ‘272
Claims of instant application
1. A method of operating a telemetry system to collect telemetry data of an instrumented application, the method comprising: implementing an event ingestion pipeline to shuttle events through multiple components of the telemetry system; determining quality of the event ingestion pipeline by ingesting telemetry data to a schema in an event definition, automatically populating a base field with telemetry data using a filter declared in a logging library of the telemetry system for an event of the instrumented application, the base field of the schema; automatically populating conditional fields with telemetry data using a second filter in the logging library in response to selected conditions for the event, the conditional fields of the schema, the automatically populating the conditional fields including: statically determining and automatically populating a first conditional field for application events for a given environmental subset of the instrumented application; and dynamically determining and automatically populating a second conditional field for events of a given use subset for the instrumented application; providing the telemetry data in the first conditional field for application events to the given environmental subset of the instrumented application; providing the telemetry data in the second conditional field for events to the given use subset for the instrumented application; and 
providing events in the event ingestion pipeline to real-time systems or batch processing systems in a format to allow analytical applications to query for telemetry data according to the telemetry data in the base field and the conditional fields.
1. A method of operating a telemetry system to collect telemetry data of an instrumented application, the method comprising: implementing an event ingestion pipeline to shuttle events through multiple components of the telemetry system; determining quality of the event ingestion pipeline by ingesting telemetry data to a schema in an event definition; automatically populating a base field with telemetry data using a filter declared in a logging library of the telemetry system for an event of the instrumented application, the base field of the schema; automatically populating conditional fields with telemetry data using a second filter in the logging library in response to selected conditions for the event, the conditional fields of the schema; and 












providing events in the event ingestion pipeline to real-time systems or batch processing systems in a format to allow analytical applications to query for telemetry data according to the telemetry data in the base field and the conditional fields.

2. The method of claim 1 wherein the base field is automatically populated with data in all events of the instrumented application.
2. The method of claim 1 wherein the base field is automatically populated with data in all events of the instrumented application.
3. The method of claim 2 wherein the data common to all events includes client system data.
3. The method of claim 2 wherein the data common to all events includes client system data.
4. The method of claim 1 wherein at least one of the conditional fields is automatically populated with data related to an application environment condition.
4. The method of claim 1 wherein at least one of the conditional fields is automatically populated with data related to an application environment condition.
5. The method of claim 4 wherein the application environment condition includes application platform, operating system, or cloud environment.
5. The method of claim 4 wherein the application environment condition includes application platform, operating system, or cloud environment.
6. The method of claim 4 wherein the at least one of the conditional fields is populated with data in all events of the application environment condition.
6. The method of claim 4 wherein the at least one of the conditional fields is populated with data in all events of the application environment condition.
7. The method of claim 1 wherein at least one of the conditional fields is automatically populated with data related to an application usage condition.
7. The method of claim 1 wherein at least one of the conditional fields is automatically populated with data related to an application usage condition.


Similarly, claims 8-17 and 18-20 are not patentably distinct from claims 8-17 and 18-20 of ‘272 because the claims of the instant application are anticipated by the claims 8-17 and 18-20 in ‘272. 
This is a non-provisional anticipatory-type double patenting rejection because the conflicting claims have been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 2010/0251218 teaches collecting and reporting instrumentation metrics relating to performance of a software product for aggregation and analysis by the metrics server or performing escalation actions that can modify the metrics collected and reported; and 
WO 2014190209 A1 teaches that rules are applied to the first filtered data and the second filtered data in real-time to identify selected real-time events. The selected real-time events are reported.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm) and 7:30 am to 3:30 pm every other Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAXIN WU/
Primary Examiner, Art Unit 2191